Citation Nr: 1216141	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to ionizing radiation.

2.  Entitlement to service connection for a chronic disability manifested by lumps, as a result of ionizing radiation.  

3.  Entitlement to service connection for moles as a result of ionizing radiation. 

4.  Entitlement to service connection for lung disability, claimed as upper respiratory infection. 

5.  Entitlement to service connection for cyst in the maxillary sinus. 

6.  Entitlement to service connection for arthritis of the right upper extremity, to include the hand, but not to include the shoulder. 

7.  Entitlement to service connection for bilateral lower extremity arthritis.

8.  Entitlement to service connection for arthritis of the left upper extremity, not to include the shoulder.

9.  Entitlement to service connection for right ear hearing loss disability.

10.  Entitlement to an initial evaluation in excess of 20 percent for service-connected multilevel degenerative disc disease of the lumbar spine. 

11.  Entitlement to an initial evaluation in excess of 20 percent for service-connected multilevel degenerative disc disease of the cervical spine.

12.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy. 

13.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity radiculopathy.  

14.  Entitlement to an effective date prior to January 2, 2009 for service connection for multilevel degenerative disc disease of the lumbar spine.

15.  Entitlement to an effective date prior to January 2, 2009 for service connection for multilevel degenerative disc disease of the cervical spine.

16.  Entitlement to an effective date prior to January 2, 2009 for service connection for right lower extremity radiculopathy.

17.  Entitlement to an effective date prior to January 2, 2009 for service connection for right upper extremity radiculopathy.

18.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post operative status, deviated nasal septum.

19.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

20.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for stomach disability.

21.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

22.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shoulder arthritis and bursitis.

23.  Entitlement to service connection for bilateral lower extremity arthritis as secondary to service-connected disability.

24.  Entitlement to service connection for left upper extremity arthritis as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) from May 2009, June 2009 (right ear hearing loss), and March 2010 (prostate cancer) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi and in Lincoln, Nebraska.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating questions currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with original rating assignments, the Board has characterized the rating issues on appeal as claims for higher initial evaluations of an original award.  Analysis of those issues requires consideration of the ratings to be assigned effective from the date of award of service connection for the claims.

The Board notes that the RO in the rating decision and statement of the case has adjudicated the issue of entitlement to service connection for arthritis due to ionizing radiation.  In correspondence dated in June 2009, the Veteran stated that he is not contending that he has arthritis due to ionizing radiation.  He has contended that he has arthritis due to a car accident or as secondary to service-connected disabilities.  The Board notes that the Veteran's claims of arthritis of the bilateral upper and lower extremities are separately adjudicated.  With regard to a claim for arthritis of the back, the Veteran is already service connected for degenerative disc disease of the lumbar and cervical spine.  The RO has not adjudicated the issue of entitlement to degenerative joint disease (arthritis) of the spine; thus, the Board does not have jurisdiction over that issue and it is referred to the RO for further development as appropriate.  In this regard, the Board notes that the correspondence contained in the clinical record, dated in June 2008 and November 2009, reflects that Veteran was informed by the VA medical facility that he had degenerative joint disease or arthritis.  With regard to rating the Veteran's cervical spine disability, the Veteran is not prejudiced by the Board's adjudication as the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal are attributable to the service-connected disorder. See Mittleider V. West, 11 Vet. App. 181, 182 (1998).  

Additional evidence has been received from the Veteran subsequent to the August 2009 statements of the case.  As such, the evidence was not considered by the RO with regard to the issues other than entitlement to service connection for prostate cancer.  As discussed below, the Board is remanding seven of the issues, thus, the RO will consider all pertinent evidence, if any, when it readjudicates those claims.  With regard to the remaining issues, the Board finds that the additional evidence is not relevant as it pertains to disabilities not at issue; thus, a remand is not warranted.  

The issues of entitlement to service connection for a sinus disability, a cyst of the maxillary sinus, an upper respiratory infection disability (other than a sinus disability), arthritis of the right upper extremity, to include the hand, but not to include the shoulder, bilateral lower extremity arthritis and left upper extremity arthritis as secondary to service-connected disabilities, the issues of entitlement to an increased initial evaluation for DDD of the lumbar spine, and right lower extremity radiculopathy, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran served as a dental technician and received exposure to ionizing radiation while in service.

2.  The evidence of record demonstrates that prostate cancer was initially clinically demonstrated in 2009, more than 40 years after service, and has not been shown by competent medical, or competent and credible lay, evidence to be etiologically related to the Veteran's active service, to include exposure to ionizing radiation. 

3.  The earliest clinical evidence of record of right ear hearing loss is in 2009, more than 40 years after separation from service.

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has a right ear hearing loss disability causally related to active service.

5.  The earliest clinical evidence of record of moles or seborrheic keratoses is in 2006, approximately 40 years after separation from service.

6.  The Veteran has not averred that he has had moles or seborrheic keratoses since separation from service. 

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has moles or serborrheic keratosis causally related to active service, to include exposure to ionizing radiation.

8.  The earliest clinical evidence of record of lumps, lipomas, or cysts is in 2006, approximately 40 years after separation from service.

9.  The Veteran has averred that he has had lumps, cysts, or lipomas since approximately 2001 or 2002, more than 30 years after separation from service.

10.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has lumps, lipomas, or cysts causally related to active service, to include exposure to ionizing radiation.

11.  The Veteran has arthritis of the left knee.

12.  There is no clinical evidence of record that the Veteran has arthritis of the right lower extremity.

13.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bilateral lower extremity arthritis causally related to active service.  

14.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has left upper extremity arthritis, other than of the shoulder, causally related to active service.

15.  The Veteran's right upper extremity radiculopathy is not productive of more than mild impairment. 

16.  Throughout the rating period on appeal, the Veteran's DDD of the cervical spine has been manifested by complaints of pain; objectively, the disability has been manifested by limitation of flexion to 30 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left rotation to 30 degrees, and right rotation to 20 degrees, for a combined range of motion of 125 degrees.  

17.  The clinical evidence of record is against a finding that the Veteran has bladder or bowel manifestations, or incapacitating episodes, related to his DDD of the cervical spine.

18.  The RO, in a June 2009 rating decision, granted the Veteran's claim of entitlement to service connection for multilevel degenerative disc disease of the lumbar spine, multilevel degenerative disc disease of the cervical spine, right lower extremity radiculopathy, and right upper extremity radiculopathy.

19.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than January 2, 2009 for a grant of service connection for multilevel degenerative disc disease of the lumbar spine, multilevel degenerative disc disease of the cervical spine, right lower extremity radiculopathy, and right upper extremity radiculopathy.

20.  In a February 1969 rating decision, the RO denied entitlement to service connection for post operative deviated nasal septum, sinusitis, hypertension, and bilateral shoulder arthritis and bursitis. 

21.  Evidence received since the February 1969 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a deviated nasal septum.  

22.  Evidence received since the February 1969 RO decision is new and material as it does raise a reasonable possibility of substantiating the claim of entitlement to service connection for sinusitis.  

23.  Evidence received since the February 1969 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension or bilateral shoulder arthritis or bursitis.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2011). 

2.  Right ear hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 3.385 (2011).

3.  Moles, to include seborrheic keratosis, were not incurred in, or aggravated by, active service, to include exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2011). 

4.  Lumps, to include lipomas and cysts, were not incurred in, or aggravated by, active service, to include exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2011). 

5.  Bilateral lower extremity disability, to include arthritis, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2011).

6.  Arthritis of the left upper extremity, other than the shoulder, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2011). 

7.  The criteria for an initial rating in excess of 10 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

8.  The criteria for an initial evaluation in excess of 20 percent for multilevel DDD of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

9.  The criteria are not met for an effective date earlier than January 2, 2009 for service connection for multilevel degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011). 

10.  The criteria are not met for an effective date earlier than January 2, 1009 for service connection for multilevel degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).

11.  The criteria are not met for an effective date earlier than January 2, 1009 for service connection for right lower extremity radiculopathy associated with multilevel degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011). 

12.  The criteria are not met for an effective date earlier than January 2, 1009 for service connection for right upper extremity radiculopathy associated with multilevel degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011). 

13.  Evidence received since the February 1969 decision that denied a claim for entitlement to service connection for post operative deviated nasal septum, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

14.  Evidence received since the February 1969 decision that denied a claim for entitlement to service connection for sinusitis, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

15.  Evidence received since the February 1969 decision that denied a claim for entitlement to service connection for hypertension which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

16.  Evidence received since the February 1969 decision that denied a claim for entitlement to service connection for bilateral shoulder arthritis and bursitis, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In correspondence, dated in January 2009, March 2009, April 2009, and August 2009, VA informed the appellant of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

The Veteran is challenging the initial rating assignments and effective dates of his service-connected disabilities.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); See also 38 C.F.R. § 3.159(b)(3) (2011).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the August 2009 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his initial rating and earlier effective date claims. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), articles on hearing loss, reports on radiation exposure, VA and private medical records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on examinations of the Veteran, where appropriate, and a review of the claims file, to include the Veteran's STRs, and clinical records.  Rationale was provided for the opinions proffered.  

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

The Veteran's attorney, in a July 2010 notice of disagreement, contends that VA has a duty to provide the Veteran a complete medical examination on the issue of entitlement to service connection for prostate cancer.  The Board finds that it does not.  As discussed below, an opinion with regard to prostate cancer and ionizing radiation has already been obtained.  In addition, the evidence already reflects a diagnosis of  prostate cancer; thus, an additional medical examination is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As the Board acknowledges the Veteran has a diagnosis of prostate cancer, an assessment of radiation exposure in service is of record, an opinion on the Veteran's exposure and  prostate cancer is of record, and there is sufficient competent evidence on file for the Board to make a decision, an examination is not warranted.  

In addition, the Board finds that a VA examination is not required on the other issues adjudicated in this decision.  With regard to the Veteran's claims for moles and lumps, there is no clinical evidence of record which indicates that any such may be causally related to service, and the Veteran has not averred that he has had them since service; thus VA examinations are not warranted. 

Legal criteria

Service Connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service Connection - Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service Connection - Radiation exposure

Radiation exposure service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Finality

Unappealed Board decisions are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  The Court of Appeals for Veterans Claims (Court) has held that there is no such procedure as a freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  

The Court has also held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

For cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date (EED) under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because proper effective date for an award based on claim to reopen could be no earlier than date on which that claim was received, only a request for revision based on clear and unmistakable error could result in assignment of an earlier effective date.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection Claims

Prostate Cancer

The Veteran avers that he has prostate cancer due to ionizing radiation.  The first element of a claim for service connection is evidence of a current disability.  The claims file includes August 2009 VA medical records which reflect that the Veteran has a diagnosis of prostate cancer; thus, the Board finds that the first element has been met.  

The next question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  The Veteran has not averred, and the evidence does not reflect, that he is a "radiation-exposed Veteran" as defined in 38 C.F.R. § 3.309 (d)(3).  Instead, the Veteran argues that he was exposed to radiation while performing his duties as a dental x-ray technician. 38 U.S.C.A. § 1112(c)(West 2002);38 C.F.R. §§  3.307, 3.309(d) (2011). 

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

As noted above, the Veteran has been diagnosed with prostate cancer. Prostate cancer is a radiogenic disease listed under 38 C.F.R. § 3.11(b)(3).  The Veteran's prostate cancer was first diagnosed in 2009, five or more years after the Veteran's discharge from service.  Thus, in order to be entitled to service connection, the Veteran's  prostate cancer must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The claims file includes a U.S. Army Dosimetry Center history of exposure to ionizing radiation for the Veteran which notes a dose of .310 rem (roentgen equivalent in man).  A DD Form 1141 (record of occupational exposure to ionizing radiation) lists an accumulated dose of .335 rem.  A February 2010 memorandum from the Director, Radiation and Physical Exposures, writing for the Under Secretary, reflects that the higher dose of .335 was used for calculation purposes as it is the higher of the two reported doses in the claims file and will give the most benefit of doubt to the Veteran.  The Director opined that the interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health estimated that the Veteran's exposure would increase the likelihood for causation of cancer to 1.00 percent.  The Director opined that it is "unlikely that the Veteran's  prostate cancer was caused by exposure to ionizing radiation while in military service."  Correspondence dated in March 2010 reflects that it is the opinion of the Director for Compensation and Pension Service that "there is no reasonable possibility that the Veteran's  prostate cancer was the result of his occupational exposure to ionizing radiation during service."
 
Based on the information noted above, the Board finds that entitlement to service connection for prostate cancer due to ionizing radiation exposure is not warranted under 38 C.F.R. § 3.311 (2011).

Regarding the third avenue of recovery, as noted above, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show, and the Veteran does not contend, that his  prostate cancer began during service, or is caused or aggravated by any incident of service other than exposure to ionizing radiation.  Moreover, the record demonstrates that the Veteran was initially diagnosed with prostate cancer in 2009, more than 40 years after his discharge from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran may believe that his prostate cancer is due to service, to include as a result of exposure to ionizing radiation; however, he has not been shown to have the expertise or training necessary to make a competent opinion of such.  The Board finds that a correlation between radiation exposure and cancer is not something to which a lay person is competent to provide a probative opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of any competent medical evidence that the Veteran's prostate cancer is etiologically related to service and in the absence of demonstration of continuity of symptomatology, the Board finds that the Veteran's initial demonstration of such disability more than four decades after discharge is too remote from service to be reasonably related to service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right ear hearing loss disability

A February 2009 VA audiology examination report revealed that pure tone thresholds for the right ear, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
65
70







The Veteran's right ear speech recognition score was 92 percent using the Maryland CNC word list.  The February 2009 VA examination report reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385; thus, the first element for entitlement to service connection has been met.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of, an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  

The Veteran has reported exposure to noise from high-pitched drills, air drills, rifles, machine guns, mortars, generators, grenades, and heavy moving equipment while in the military.  The Veteran's DD 214 reflects that he served from August 1965 to August 1967, with no foreign service.  His military occupational specialty was as a dental specialist.  The Board finds that the Veteran had some acoustic trauma, consistent with service as a dental specialist in the military.  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran's June 1965 report of medical examination for entrance purposes reflects that audiology testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
--
5

The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   When converted, the audiology testing upon entrance reflects the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
--
10

The Veteran's May 1967 report of medical examination for separation purposes reflects that audiology testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5

When properly converted, the audiology evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10

Thus, the audiology results reflect no change in hearing acuity thresholds, except for at the 2,000 Hz level, which showed improved hearing from entrance to separation from service.

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the Veteran's May 1967 audiology testing results reflect normal hearing bilaterally upon separation.  

The February 2009 VA examination report, with a May 2009 addendum, reflects the opinion of the examiner as follows:  "[t]he  veteran's right ear hearing levels did not show significant shift between his entrance and separation exams, thus the veteran's right ear hearing loss is less likely as not a result of military noise exposure."

The Board notes that there is no competent clinical evidence of record that any acoustic trauma suffered by the Veteran in service produced a delayed onset of noise induced hearing loss many years later.  The claims file includes print-outs from the internet, to include "frequently asked questions", an article on tinnitus, and an article entitled "Acceleration of Age-Related hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth."  The article on hearing loss deals with comparing noise-induced and age-related hearing loss in groups of mice.  The Court has held that a medical article can provide important support when combined with an opinion of a medical professional if the medical article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999). See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given claim.  In the present case, the internet information provided by the appellant falls into this general category.  There is no evidence of record, and the appellant does not aver, that the article, study, or data discuss the Veteran.  In addition, they are not combined with an opinion of a medical professional.   

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, the probative clinical opinion of record is against such a finding of service connection.  In addition, there is no clinical evidence of record specific to the Veteran which supports entitlement to service connection.  

The Board notes that the Veteran may sincerely believe that he has right ear hearing loss disability which was incurred or aggravated by active service; however, he has not been shown to have training in audiology.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  

The earliest clinical evidence of hearing loss is in 2009, more than 40 years after separation from service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  However, the Veteran has not stated that he had right ear hearing loss in service or within one year of service.  Moreover, any statement by the Veteran as to right ear hearing loss upon separation would be contrary to the Veteran's May 1967 report of medical history in which he denied hearing loss, despite noting several other problems.  If the Veteran had noticed right ear hearing loss in service, or at the time of final separation, it would have been reasonable for him to have noted it on his May 1967 report of medical history rather than deny it.  See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The Board finds that the more than four decades between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Moles and Lumps

The Veteran avers that he has moles and lumps due to ionizing radiation.  The first element of a claim for service connection is evidence of a current disability.  The claims file includes a September 2006 VA medical record which reflects that the Veteran reported some moles on the anterior chest and left neck which the Veteran noted had not changed but which he wanted evaluated.  It was also noted that he had lipomas on the right jaw, right upper arm, and left abdomen, which he had for the last few years.  

An October 2006 plastic surgery outpatient note reflects that the Veteran was seen and evaluated for a right chin cyst which had been present for four to five years.  The assessment was an inclusion cyst. 

A November 2006 VA medical record reflects that the Veteran had several benign seborrheic keratoses on his trunk.  A December 2006 VA medical record reflects that the Veteran had a benign lesion from his right mandibular border excised.  

An October 2007 VA medical record reflects that the Veteran complained of a nodule.  The Veteran reported that for the "past couple" months he had a spot on his right 3rd finger, which he reported started as a blister and he "figured he burned it on the grill or something."

Thus, the Board finds that the Veteran does have an inclusion cyst, seborrheic keratoses, a blister/nodule, and a benign lesion. 

First, as noted above, the Board finds that the Veteran is not a "radiation-exposed" Veteran for VA purposes; thus, he is not entitled to the presumptive service connection provisions.

Second, because the presumptive service connection provisions are not applicable to this case, the Board has examined the claims under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.  In the present case, there Veteran's claimed disabilities are not radiogenic diseases.  38 C.F.R. § 3.11(b)(3); thus, he is not entitled to the provisions for radiogenic diseases. 

Third, the Board has considered whether the Veteran is entitled to service connection under the provisions of 38 C.F.R. § 3.303, but finds that he is not.  There is no clinical evidence, whatsoever, of record that the Veteran had moles, lumps, cysts, skin lesions, blisters, or seborrheic keratosis causally related to active service, to include exposure to radiation.  Moreover, the record demonstrates that the Veteran was initially diagnosed with these conditions approximately 40 years after discharge from service.  There is no indication of record that he had the conditions since service.  When he sought treatment in 2006, he reported that he had lipoma and cyst for approximately four to five years.  When he reported the blister in 2007, he reported that he had had it a "couple" months.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the information noted above, the Board finds that entitlement to service connection for moles, lumps, cysts, skin lesions, blisters, and seborrheic keratosis, claimed as moles and lumps due to ionizing radiation exposure, is not warranted. 

The Board acknowledges that the Veteran may believe that he has the above noted conditions due to service, to include as a result of exposure to ionizing radiation; however, he has not been shown to have the expertise or training necessary to make a competent opinion of such.  The Board finds that a correlation between radiation exposure and moles, lipomas, cysts, skin lesions, blisters, and seborrheic keratosis, is not something to which a lay person is competent to provide a probative opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of any competent medical evidence that the Veteran has a disability noted above etiologically related to service and in the absence of demonstration of continuity of symptomatology, the Board finds that the Veteran's initial demonstration of such conditions approximately four decades after discharge is too remote from service to be reasonably related to service. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Arthritis of the left lower extremity 

The Veteran contends that he has left lower extremity arthritis due to active service.  A May 15, 2007 VA clinical record reflects that the Veteran reported that occasionally his left knee "pops and feels like it could give out".  He reported no pain, no injury, and no swelling.  Upon examination, the left knee was nontender to palpation, had a full range of motion, was stable, and had no swelling, no pain with varus and valgus stress, and no crepitus.  A May 31, 2007 copy of correspondence to the Veteran, reported in the VA clinical records reflects that the a knee x-ray showed irritation and bony spurs from arthritis.  Thus, the Board finds that the first element for entitlement to service connection has been met; that is, arthritis of the knee.

A December 1968 VA examination report reflects that the Veteran had pain in his low back which radiated down the back of both legs to his knees.  The report reflects that the Veteran's gait was normal, and there were no abnormalities of the knees noted.  There is no clinical evidence of arthritis of the knee within one year of service; thus, the Veteran is not entitled to service connection on a presumptive basis.

With regard to the second element for entitlement to service connection, the Veteran's STRs are negative for complaints of the left knee.  The Veteran's May 1967 report of medical history for separation purpose reflects that the Veteran denied ever having a trick or locked knee, lameness, or bone or joint deformity.  The Board acknowledges that the STRs reflect that the Veteran had an automobile accident in February 1967 in service; however, there are no recorded complaints with regard to the left knee.  The Board finds that if the Veteran had experienced knee pain at that time, it would have been reasonable for him to have reported it, and for it to have been noted in the STRs, when he made complaints of the back and neck.  

Even if the Board were to find that the second element had been met by reason of the automobile accident in service, without any knee complaints in service, the Board finds that the third element for service connection has not been met.

The earliest clinical finding of arthritis of the knee is in 2007, approximately 40 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Importantly, there is no clinical evidence of record that the Veteran's left knee arthritis is causally related to active service, or to a service-connected disability.  Moreover, the Veteran has not averred continuity of symptomatology of left knee arthritis, or knee pain (other than radiating back pain) since service.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., knee feels as if popping or as if it will give out).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also notes that there are no clinical records of left knee problems prior to 2007.  See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present claim, the clinical evidence reflects that the Veteran had back pain which radiated to the legs; the evidence does not reflect a separate knee disability since service, and the Veteran has not stated that he had a separate chronic knee problems since service.  

The Board acknowledges that the Veteran may believe that he has arthritis of the left knee disability due to service, however, he has not been shown to have the expertise or training necessary to make a competent opinion of such.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no clinical opinion that the Veteran has a current left knee disability causally related to active service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Arthritis of the right lower extremity

The Veteran contends that he has right lower extremity arthritis due to active service.  A May 15, 2007 VA clinical record reflects that the Veteran reported that occasionally his left knee "pops and feels like it could give out".  The report is negative for any complaints of the right knee.  The Board has reviewed the claims file and finds no clinical evidence of arthritis of the right lower extremity.  Moreover, neither the Veteran nor his attorney has not cited to any VA or private clinical records which reflect a diagnosis of arthritis of the right lower extremity.  The clinical records which reflect lower extremity complaints reflects that the pain is due to lower back pain radiation (e.g. June 2008 correspondence from Dr. G.E. and August 2009 VA examination report.)  In this regard, the Board notes that the Veteran is service connected for DDD of the lumbar spine and associated right lower extremity radiculopathy.
  
The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g. right lower extremity pain).  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making a diagnosis of arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board acknowledges that the evidence includes January 1966 STRs which reflect a tear of the meniscus of the right knee; however, there is still no evidence of a current disability.  The STRs also reflect a November 1966 complaint of fleeting arthralgia of the knees, hips, and shoulders.  However, as a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for arthritis of the right lower extremity is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also notes that there is no clinical evidence of record that the Veteran has symptoms relating to his lower extremity, other than radiating spine pain, causally related to active service or to a service connected disability.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Arthritis of the left upper extremity, other than the shoulder.

A May 2007 VA medical record reflects that the Veteran reported that his hand hurt.  He further reported that x-rays showed that he had degenerative joint disease (DJD).

An October 2007 VA medical record reflects an assessment of DJD of the hands.  The record does not reflect that this diagnosis was based on x-rays.  The Board finds that a clinical opinion of arthritis, without a confirming x-ray, is insufficient for a finding of a current disability of arthritis for VA purposes.  Nonetheless, even if the Board were to find that the first element for service connection had been met, the Board finds that service connection is not warranted. 

The Veteran's STRs are negative for any complaints with regard to the left hand.  The only complaint with regard to the wrist appears to be an August 1966 STR which reflects complaints of arthralgia of the wrist, which "on questioning" was "quite minor".  (A left shoulder disability of arthritis or bursitis is discussed separately in this decision.)  Moreover, the Veteran has not alleged any specific injury to his left hand in service.  Although the Veteran has alleged a vehicle accident occurred in service, and such an accident is substantiated by the STRs, the STRs reflect complaints of recurrent back pain, and a whiplash injury.  The records are negative for any complaints of, or treatment for, the left hand.  

The Board finds that if the Veteran had experienced left hand pain at that time, it would have been reasonable for him to have reported it, and for it to have been noted in the STRs, when he made complaints of the back and neck.  

Moreover the Veteran has not alleged that he sought any treatment for his hand or arm in service, or that he had complaints with regard to the hand or arm in service.  Thus, the Board finds that the second element for entitlement to service connection has not been met. 

The Board notes that even if the first and second elements for entitlement to service connection were met, service connection would still not be warranted, because the third element has not been met.  There is no clinical evidence of record which reflects that the Veteran has arthritis of the left upper extremity, other than the shoulder, which is causally related to active service.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making a diagnosis of arthritis or a competent finding as to etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Rating Disabilities

Cervical Spine Disability

Service connection has been established for the Veteran's disabilities of the cervical spine, evaluated as 20 percent disabling, effective from January 2009.  The Veteran avers that a higher evaluation is warranted.  

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An April 2009 VA examination report reflects that the Veteran's gait was normal, there was no gibbus, kyphosis, list, scoliosis, reverse lordosis, or cervical spine ankylosis.  There was bilateral spasm, guarding, pain with motion, and tenderness.  There was no weakness or atrophy bilaterally.  There was no history of urinary or fecal incontinence, and incapacitating episodes.

The report further reflects that the Veteran's flexion was to 30 degrees, extension was to 5 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 15 degrees, left rotation was to 40 degrees, and right rotation to 30 degrees, for a combined range of motion of 140 degrees.  

The examiner noted that there was objective evidence of pain and additional limitation of motion after repetitive motion.  After repetition, the Veteran's left lateral rotation decreased to 35 degrees, and his right lateral rotation decreased to 20 degrees.  Thus, the record reflects a combined range of motion, with consideration of DeLuca factors, of 125 degrees.  This disability is compensated with a 20 percent evaluation.  The evidence is against a finding that the Veteran's disability warrants a higher evaluation.  

A 40 percent evaluation is not warranted as the evidence is against a finding of unfavorable ankylosis of the cervical spine.  A 30 percent rating is not warranted because the evidence is against a finding of forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

Based on the evidence of record, the Board finds that the Veteran does not have an associated bowel or bladder impairment which warrants a separate rating under an appropriate diagnostic code.  

The Board acknowledges that the clinical records reflect that the Veteran has arthritis of the spine, for which the Veteran is not service-connected.  The Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal are attributable to the service-connected disorder. See Mittleider V. West, 11 Vet. App. 181, 182 (1998).  (The Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).

The Veteran's associated objective neurologic abnormality of the right upper extremity is evaluated below.  

Right Upper Extremity

In a May 2009 rating decision, the Veteran was granted service connection for right upper extremity radiculopathy associated with cervical spine degenerative disc disease, with an evaluation of 10 percent, effective from January 2009.  The Veteran asserts that a higher evaluation is warranted.  The Veteran's radiculopathy is evaluated under DC 8515.  DC 8515 distinguishes between the major and minor limbs.  The evidence reflects that the Veteran is right handed, thus, it is his major extremity.  (See June 1965 report of medical history.)  For purposes of evaluation, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.   

The April 2009 VA examination report reflects that the motor conduction and F-wave latency studies of the right median and ulnar nerves showed evidence of a right median mononeuropathy across the wrist segment.  The sensory conduction studies of the right median and ulnar nerves showed evidence of a right median mononeuropathy across the wrist segment.  The Board notes that mononeuropathy is damage to a peripheral nerve. 

Under DC 8515, complete paralysis of the major median nerve warrants a 70 percent evaluation.  Severe incomplete paralysis of the major median nerve warrants a 50 percent evaluation, moderate incomplete paralysis warrants a 30 percent evaluation, and mild incomplete paralysis warrants a 10 percent evaluation. 

A November 2006 VA record reflects that the Veteran reported that he had been having weakness with grip of the right hand.  

A January 2007 VA record reflects that the Veteran complained of sudden and transient right hand weakness.  The examiner noted that the findings on the EMG, and motor conduction, F-wave, and sensory conduction studies, did not explain the Veteran's symptoms, and that his symptoms may be related to a transient ischemic attack or stroke.  

A May 2007 VA record reflects that the Veteran reported that he no longer has numbness or weakness of the right hand.

The April 2009 VA examination report reflects that the Veteran's thumb opposition was 5 out of 5, his finger flexors were 5 out of 5, and his wrist flexion was 5 out of 5.  Thus, the report reflects active movement against full resistance.  Upon pinprick testing, the Veteran's pain was a 1 out of 2; his light touch was a 1 out of 2 

Based on the foregoing, the Board finds that the evidence of record is against a finding of complete paralysis, and against a finding of more than mild incomplete paralysis.  His demonstrated symptoms have not been shown to be more than numbness and/or weakness of the right hand that is transient.


Extraschedular - Cervical Spine and Right Upper Extremity Radiculopathy

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disabilities.  There is no competent credible evidence of record that the Veteran has symptoms which are not considered in the rating criteria.  Although the July 2009 chiropractor stated that the Veteran's disabilies affect his employment, such is contemplated in the ratings assigned.  Therefore, a further analysis under Thun is not warranted.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the July 2009 private correspondence from the Veteran's chiropractor reflects that the Veteran's disability affects his job duty performance as a salesman due to such things as traveling, sitting for long periods of time, and bending, lifting, and reaching.  However, the evidence of record does not indicate that the Veteran is unemployed due to his service-connected disabilities or that his service-connected disabilities may render him unable to maintain substantial gainful employment.  Therefore, the evidence of record does not reasonably raise a claim for TDIU.


Effective dates

Service connection has been established for the Veteran's disabilities of the lumbar spine (evaluated as 20 percent disabling), cervical spine (evaluated as 20 percent disabling), right lower extremity radiculopathy (evaluated as 20 percent disabling), and right upper extremity radiculopathy (evaluated as 10 percent disabling), effective from January 2, 2009.  The Veteran avers that an earlier effective date is warranted for each disability.  

Historically, the Board notes that in 1968, the Veteran filed a claim service connection for residuals of an automobile accident with injuries to the back and neck.  In a February 1969 rating decision, the RO denied the Veteran's claim because a December 1968 VA examination found no residuals of the car accident, to include back and neck disabilities.  The Veteran was notified of the rating decision in February 1969 RO correspondence.  The Veteran did not appeal the denials and they became final.  38 U.S.C.A. § 7105.

In January 2009, the Veteran filed a claim for disabilities of the cervical and lumbar spine.  The May 2009 RO decision acknowledged that new and material evidence had been received, reopened the Veteran's previously denied claims, and granted entitlement to service connection for multilevel DDD of the lumbar spine and cervical spine, as well as right upper and lower extremity radiculopathy associated with his DDD of the cervical and lumbar spine.

The Board has reviewed the claims file and finds that there is no evidence of an earlier filing of a claim for entitlement to service connection between 1969 and 2009.  In his notice of disagreement, dated in June 2009, the Veteran stated that he was granted service connection with the same medical evidence that denied service connection for his disabilities in 1969.  The Board acknowledges that the Veteran filed claims in 1969; however, as noted above, the claim were denied and the Veteran did not file an appeal.  There is no evidence of record that the VA received any correspondence or evidence indicating intent to file a new claim or claims to reopen a previously denied claim until 2009.  

The Board notes that because the proper effective date for an award based on a claim to reopen can be no earlier than date on which that claim was received; only a request for revision based on clear and unmistakable error (CUE) could result in assignment of an earlier effective date.  The Board notes that the Veteran has not alleged CUE in the RO's 1969 decision.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be 'some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.'  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity. Id.  The Court in Fugo also held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. Id.  Here, it is clear the Veteran never, with any specificity, alleged CUE in the February 1969 rating decision.  It appears that the Veteran is merely disagreeing with the RO's analysis of the facts and weighing of the evidence in 1969.  (He has contended in his notice of disagreement, that he was granted service connection on the same medical evidence that denied his claims in 1969.)  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision. 

For this reason, the claims for earlier effective dates for the grant of service connection for multilevel degenerative disc disease of the cervical spine, for multilevel degenerative disc disease of the lumbar spine, for right lower extremity radiculopathy, and for right upper extremity radiculopathy are denied.  The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

New and Material Evidence

Historically, the Veteran filed claims for service connection in 1968 for post operative status, deviated nasal septum, sinusitis, hypertension, and bilateral shoulder disability.  The Veteran's claims were denied by the RO in a February 1969 decision.  The Veteran did not file an appeal and the decisions became final.  38 U.S.C.A. § 7105.

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial included the Veteran's STRs, private records, and VA examination reports.  The Veteran's June 1965 report of medical history for entrance purposes reflects that the Veteran reported that he had had swollen or painful joints, mumps, ear, nose or throat trouble, chronic or frequent colds, sinusitis, high or low blood pressure, frequent indigestion, a tumor, growth, cyst or cancer, and depression or excessive worry.  The Veteran reported that he "went to stock yard to help my father couldn't breathe", that he "couldn't lift heavy objects after a car wreck", that he had a deviated septum and surgery on his hands and needed another septum operation, and that he had been a patient at a psychiatric institute for mental anguish in 1964.  The physician's summary and elaboration of all pertinent data, reflects that in 1963, the Veteran had growths removed from both hands, and he had vague indigestion.  

His June 1965 report of medical examination prior to enlistment reflects pes planus of the 3rd degree, a partial nasal obstruction, and 2nd degree bronchitis- improving- with occasional P-2 profile.  The Veteran was given a physical profile of "2", which reflects that an individual possesses a physical defect that may require some activity limitations.  His blood pressure was 140/80.

The STRs reflect that in October 1965, the Veteran was treated for an upper respiratory infection.  In December 1965, he was treated for sinusitis.  In January 1966, he sought treatment for recurrent colds and bronchitis.  A radiographic report reflects that the paranasal sinuses appeared normal.  It was noted that his nasal septum was deviated.  He was admitted for nasal surgery in February 1966.  Records for the Veteran's February through March 1966 treatment reflect he had trauma to his nose several times in the past and had some external deformity with depression of the dorsum and blockage of the left airway.  He was admitted for corrective surgery (rhinoplasty and septectomy).  The records further reflect that the Veteran's deformity was not in the line of duty and existed prior to entry into service.  

A March 1966 STR reflects a diagnosis of acute gastroenteritis.  An STR dated two days later reflects that the gastroenteritis had resolved.  

An April 1966 STR reflects that the Veteran had an upper respiratory viral infection.  

July 1966 radiology records reflect that he had a normal study of the right thumb and that his right wrist showed no evidence of osseous injury, disease, or joint abnormality.

An August 1966 STR reflects that the Veteran had complaints of arthralgia of the right foot, left shoulder, and wrist, which were "quite minor", and complaints of heartburn and food intolerance.

A November 1966 STR reflects an upper respiratory infection.  

A November 1966 STR reflects that the Veteran complained of pain in the left shoulder.  A December 1966 STR reflects that the Veteran reported a sore neck and left shoulder.  It was noted that the stiff neck had started the day previous and had become worse that morning.  

A February 1967 STR reflects that the Veteran complained of back pain due to a car accident the previous day.  It was noted that range of motion of the neck was limited.  Subsequent STRs reflect complaints of the back, but not of the neck.  

An April 1967 STR reflects complaints of the left shoulder ache and a right shoulder ache.  A July 1967 STR reflects complain of pain of the left shoulder of four months duration.  An August 1967 STR reflects shoulder complaints and a negative x-ray.

The Veteran's May 1967 report of medical history for separation purposes reflects that the Veteran reported swollen and painful joint of the left shoulder since 1966, deviated septum which required surgery, sinusitis-hay fever-seasonal-dust -ragweed - June and August controlled, asthma - shortness of breath - one year since last attack, and frequent indigestion among other conditions.  The report of medical examination for separation purposes reflects a history of asthma and shortness of breath, and recurrent pain in the left shoulder with a negative x-ray.  His blood pressure was 120/90.

A December 1968 certificate of attending physician, Dr. W.C., reflects the following:

[The Veteran's] respiratory problems antedate 1964 by a considerable number of years.  He has been subject to respiratory infections since childhood.  He was admitted to St. Joseph's Hospital on October 19, 1967 for a complete workup at which time a bronchogram was done.  He was dismissed on October 26 with a final diagnosis of bronchorrea (sic) and acute bronchitis.  He was also seen at that time by a local ear, nose and throat specialist.  An autogenous vaccine was made at that time which he received for several months.  He has had episodes of acute sinusitis and respiratory infections to a lesser extent since that time.  The episodes in 1964 and 1965 for which you request information are only a continuation of the same condition.  [The Veteran] seems to be bothered with this at more infrequent intervals than in the past.  He was only seen on two occasions in 1964 for acute sinusitis, October 29 and October 29, when he received antibiotic therapy and the usual medications.  He was seen again on February 12, 1965 for a similar episode.  

A December 1968 VA examination report reflects that the Veteran's blood pressure was 130/80.  A December 1968 special cardiovascular and gastro-intestinal examination reflects that the Veteran reported heartburn for the past 2 1/2 years, and that he had been told that he had shown evidence of hypertension.  He reported that his father had hypertension and his mother had heartburn.  Upon examination, hypertension was not found and no upper GI tract disease was found.  

A December 1968 special ear, nose and throat examination report reflects that the Veteran had chronic sinusitis.  

A December 1968 special orthopedic examination report reflects that the Veteran reported that since a 1967 vehicle accident, he had intermittent pain in his neck and low back areas, radiating down to his hips and back of both legs to the knees.  He also reported that approximately two months after the accident, he commenced having symptoms of pain in his right shoulder.  He reported that in recent months, he had more trouble with his right shoulder than his neck or back, and is unable to lift the right shoulder, pull or do any strenuous activity because of the symptoms.  The diagnosis was "history of chronic cervical and lumbar sprain, and sprain right shoulder, examined, not found.  

A radiographic report, completed in January 1969, of the right shoulder reflects no osseous or soft tissue abnormalities.  It was noted that "joint spaces are well preserved."  The report of the paranasal sinuses reflects that "frontal and maxillary sinuses are clear.  Ethmoid cells and sphenoidsinus are not remarkable." 

A January 1969 radiograph report reflects that upper GI series demonstrate the following:

the esophagus,  stomach and duodenum to function physiologically.  The esophagus was noted to be normal in configuration and contour, as was the stomach, duodenal bulb and C-loop.  The bulb was well demonstrated.  There was no evidence of deformity or ulceration.  It should be noted that on the 45 min. film, this patient exhibits some hypermotility in the transit time of the barium meal in that at 45 min., the barium was noted to be in the distal colon.  There was also noted to be minimal segmentation of this barium meal, however, this is also considered to be at the upper range of normal.  IMPRESSION: NORMAL UPPER GI SERIES.  

Evidence of record since the last final denial

The evidence of record since the last final denial consists of numerous medical records.  The Board has summarized the pertinent records.

An October 2000 C. Family Medicine record reflects the Veteran reported that he had been coughing for several days.  It was further noted that he had quit smoking two weeks earlier.  The examiner stated that "[a]s a result of this quitting smoking I think that he has got an acute bronchitis."

A January 2002 record from C. Family Medicine reflects an assessment of bronchitis.  The chief complaint was upper respiratory congestion and cough.  It was noted that he had also been sneezing excessively, had been around people who had upper respiratory infections, his cough was chronic, and his cigarette cough had changed.  

A March 2002 record from C. Family Medicine reflects the Veteran had persistent congestion in the front maxillary sinus area.  It was noted that he smokes and complains of snoring of all of his life and had sleep apnea.  On examination, he had pale boggy nasal mucosa.

February 2004 VA records reflect that the Veteran had hypertension.

A September 2006 VA record reflects that the Veteran reported a history of elevated blood pressure for the last three to four years.  He stated that he has not been treated for this condition because he was trying to lose weight first.  It was noted that "it has been four years and he hasn't lost any [weight], so he is now agreeable to starting [blood pressure] medication."

A March 2007 VA record reflects an assessment of sinusitis.  The Veteran had reported sinus pressure for three days after having had a cold.  An MRI reflects some thickening of the right maxillary sinus which was from his recent sinusitis.   

May 2007 VA records reflect the Veteran's abdomen was nontender, nondistended, with no mass or organomegaly, with normal bowel sounds, and that both of the Veteran's parents had hypertension.  

An August 3, 2007 VA Gastroenterology diagnostic study note reflects that the Veteran was seen for average risk screening for malignant neoplasm in the colon.  The findings were small and large-mouthed diverticula found in the entire examined colon.  The impression was diverticulosis, and an otherwise normal examination.  The recommendation was for the Veteran to use Metamucil and to be screened again in five years.  

An August 22, 2007 VA record reflects that the Veteran sought treatment for abdominal cramping across the low pelvis which had started two days earlier but which he could "barely feel" on the date of examination.  His recommended use of Metamucil had been changed from once daily to twice daily and he reported that he had felt more gassy that week, but it was decreasing.  Upon examination, it was noted that the Veteran had normal bowel sounds, there was very slight tenderness suprapubic to palpation, with no rebound or masses.  The assessment was probable epididymitis.  Subsequent addenda reflect that the Veteran reported continued discomfort in the testicles and frequent urination.  A scrotal ultrasound showed some possible evidence of infection in the right testicle but no other abnormalities.

A November 2007 record reflects that the Veteran denied any GI problems.

A February 2008 VA record reflects the Veteran had an assessment of upper respiratory infection/bronchitis.  

An April 2008 VA record reflects that the Veteran's bowel sounds positive, nondistended, nontender, with no appreciable organomegaly.

A January 2009 VA record reflects the Veteran complained of pressure over his cheeks and over his forehead.  There was no tenderness over the sinuses,  Congestion of the nasal mucosa was noted.  He gave a history of sinus surgery in 1966.  He reported that he "always has had trouble with sinusitis."  The assessment was recurrent sinusitis with lymphadenopathy.  

A January 2009 VA report reflects that results of CT scan of sinuses showed mild bilateral maxillary sinus disease with right maxillary sinus mucus retention cyst, mild ethmoid sinus mucosal thickening and moderate leftward nasal septal deviation.  

February 2009 VA records reflect an assessment of acute sinusitis.  

February 2009 medical correspondence from Dr. A.D. reflects that the Veteran's sinusitis is at least likely as not related to military service.  

March 2009 VA records reflect an assessment of rhinitis.

An April 2009 VA note reflects that the Veteran was seen for chronic rhinosinusitis.  It was noted that he "desperately seeks relief from ocular itching/burning/scratching sensations, postnasal drainage, frontal/maxillary sinus pain/pressure.  [Patient] has cat in home to which he is allergic."

A May 2009 VA record reflects the Veteran was seen due to chronic rhinitis.  The Veteran was advised to avoid exposure but it was noted that he lived with a cat at home.  The Veteran reported that he was allergic to cats, ragweed, and Bermuda grass.  It was noted that he needed to avoid known allergens, including the need to eliminate cat dander from home.  

A July 2009 VA record to establish care and a November 2009 record reflect that the Veteran denied any changes in his character of stool, denied constipation or diarrhea.  

A July 2009 CT scan for prostate cancer reasons report reflects diverticulosis.

Correspondence from the Veteran's chiropractor reflects that the Veteran was treated for ongoing complaints of low back pain, neck and shoulder pain, and pain in the left hand and right thumb.  The chiropractor opined that the source of the pain is due to arthritis to multiple levels of the cervical spine and lumbar spine.  (See June 2008, and July 2009correspondence.)  

A March 2010 VA record reflects that the Veteran reported of feeling of bloated after eating for the past month.  There was no really excessive flatulence or burping, but the Veteran reported he does feel better if he passes gas or burp.  He also reported three to four episodes of diarrhea lasting "a day period of time" since his January 5, 2010 visit.  The Veteran reported that his daughter was gluten intolerant.

An April 2010 VA record reflects complaints of the sinus and a diagnosis of sinusitis.

A May 2010 VA record reflects an assessment of gastrointestinal distress with certain food.  The examiner counseled the Veteran about losing weight.  It was noted that he had a gluten sensitivity and has GI distress and would like to try an enzyme. 

A July 2010 VA record reflects complaints of full sinuses. 

Old and new evidence of record considered as a whole

Hypertension

The Board finds that none of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for hypertension.  Historically, the Veteran's claim was denied in February 1969 because there was no evidence of hypertension in service, and the Veteran's blood pressure reading at separation was normal.  In addition, the December 1968 VA examination found no hypertension.  The Board notes that there was no clinical evidence of record of hypertension within one year of separation or in service.  

The VA records which note a current diagnosis of hypertension are new as they were not previously of record; however, they are not material.  The records reflect that the Veteran had a diagnosis of hypertension in February 2004.  As noted above, a September 2006 VA record reflects that the Veteran reported a history of elevated blood pressure for the last three to four years, or approximately 2002 or 2003, for which he had not been treated.  The Veteran separated from service in 1967; thus, the record does not reflect continuity of symptomatology of hypertension since service or within one year of separation from service.  

The Board notes that the Veteran's claim was previously denied because he did not have a current disability in 1969; although he now has a current disability, there is no new competent evidence that he had that disability in service or in 1969 at the time of the last final denial.  

In order to reopen the previously denied claim, VA would need to receive evidence of a clinical nexus opinion indicating that the Veteran's current disability is causally related to active service, or additional evidence that indicates hypertension in service and continuity of symptomatology since service.  Although the above mentioned evidence pertains to the Veteran's hypertension, none of it provides new and material evidence of continuity of symptomatology since service, or that the Veteran has a current disability causally related to active service.  Moreover, the Veteran is not competent, as a lay person, to establish such continuity of symptomatology of hypertension, as such requires specialized knowledge.  

The newly received evidence, when considered in conjunction with the record as a whole, is not material as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for hypertension is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Deviated septum

The Board finds that none of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a deviated septum disability.  Historically, the Veteran's claim for entitlement to service connection for post operative deviated septum was denied in February 1969 because the RO found that the Veteran's surgery in service was due to pre-existing traumatic nasal deformity.  The RO found no evidence in service of a nasal trauma.  The RO further found that the surgery was remedial for a pre-existing disability, and there was no evidence of aggravation. 

In order to reopen the previously denied claim, VA would need to receive additional evidence that the Veteran's deviated septum did not pre-exist service, or that the deviated septum was chronically aggravated by active service.  As noted above, a January 2009 VA report reflects a moderate leftward nasal septal deviation.  Although VA records, to include the January 2009 record, are new, they are not material as they do not reflect an aggravation of a pre-existing disability, or that the Veteran's deviated septum did not pre-exist service.  

VA regulation precludes service connection for the residuals of treatment in service which have the effect of ameliorating diseases or other conditions incurred before enlistment.  See 38 C.F.R. § 3.306(b)(1).  This includes such residuals as postoperative scars and absent or poorly functioning parts. Id.  Because the Veteran has not submitted new evidence suggesting that his pre-existing nasal structure was aggravated by service, the VA records do not relate to an unestablished fact necessary to support the claim. See 38 C.F.R. § 3.156(a).  Accordingly, the newly submitted evidence is not material. 

Sinusitis

The Board finds that additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a sinus disability.  Historically, the Veteran's claim for entitlement to service connection for sinusitis was denied in February 1969 because the RO found that the sinusitis was shown to have pre-existed service.  The RO noted that although the Veteran was treated numerous times in the service for sinusitis, there was no indication that the pre-existing disability was aggravated by service.  

The VA clinical records since 1969 are new as they were not previously of record; however, they are not material.  The records reflect that the Veteran had sinusitis, rhinitis, and rhinosinusitis (i.e. March 2007, January 2009 February, March 2009, April 2009, May 2009, April 2010, and July 2010 VA records).  However, such records do not reflect that the Veteran's pre-existing sinusitis was chronically aggravated by active service.  As noted above, a December 1968 certificate of attending physician, Dr. W.C., reflects that the Veteran had respiratory problems since childhood.  He had episodes in 1964 and 1965 which were considered to be a continuation of his same condition.  The clinician noted that the Veteran "seems to be bothered with this at more infrequent intervals than in the past.  He was only seen on two occasions in 1964 for acute sinusitis, October 29 and October 29, when he received antibiotic therapy and the usual medications.  He was seen again on February 12, 1965 for a similar episode."  These episodes in 1964 and 1965 were prior to service.  

In order to reopen the previously denied claim, VA would need to receive additional evidence that the Veteran had a sinusitis disability which was chronically aggravated by active service.  Although the above mentioned VA records pertain to the Veteran's sinus infections, they do not reflect that the Veteran's sinus condition was chronically worse after service than prior to service.  

The February 2009 medical correspondence from Dr. A.D. which reflects that the Veteran's sinusitis is at least as likely as not related to military service, is new and material.  Dr. A.D. provides no rationale whatsoever and does not indicate that he was aware of the Veteran's pre-existing sinusitis.  Moreover, he does not discuss aggravation.  Nonetheless, for purposes of reopening a previously denied claim, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that new and material evidence has been received to reopen the previously denied claim.  

Bilateral shoulder arthritis and/or bursitis 

Historically, the Veteran's claim for entitlement to service connection for bilateral shoulder disability of arthritis and/or bursitis was denied in February 1969 because there was no evidence of a current disability.  The December 1968 VA examination report noted that the Veteran had complaints of the right shoulder; however, no disability was found of either shoulder.  The evidence added to the record since the last final denial is new; however, it is not material as it does not raise a reasonable possibility of substantiating the claim.  None of the newly added evidence reflects that the Veteran has a current diagnosis of bursitis or arthritis of either shoulder.  The newly received evidence reflects that the Veteran has pain in the spine which radiates to the shoulder.  As noted in the July 2009 private correspondence by Dr. G.E., the source of the Veteran's pain is his cervical and lumbar arthritis. 

The Board concludes that evidence has not been received which is new and material, and the claim for service connection for bilateral shoulder disability of bursitis and/or arthritis is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation, is denied.

Entitlement to service connection for lipomas, and/or other lumps, to include as due to ionizing radiation, is denied.  

Entitlement to service connection for moles and/or seborrheic keratoses, to include as due to ionizing radiation, is denied. 

Entitlement to service connection for bilateral lower extremity arthritis is denied.

Entitlement to service connection for arthritis of the left upper extremity is denied.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 20 percent for service-connected multilevel degenerative disc disease of the cervical spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for right upper extremity radiculopathy is denied.

Entitlement to an effective date prior to January 2, 2009 for service connection for multilevel degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date prior to January 2, 2009 for service connection for multilevel degenerative disc disease of the cervical spine is denied.

Entitlement to an effective date prior to January 2, 2009 for service connection for right lower extremity radiculopathy is denied.

Entitlement to an effective date prior to January 2, 2009 for service connection for right upper extremity radiculopathy is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for post operative status, deviated nasal septum disability, the appeal is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disability, to include sinusitis, the claim is reopened, and the appeal is allowed to this extent.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral shoulder arthritis and bursitis, the appeal is denied.



	(CONTINUED ON NEXT PAGE)



REMAND

Secondary Service Connection for Bilateral Lower Extremity Arthritis and Left Upper Extremity Arthritis

The Veteran's attorney has contended that entitlement to service connection for bilateral lower extremity arthritis and left upper extremity arthritis should be considered also on a secondary basis as due to, or aggravated by, the Veteran's service-connected disabilities, and/or due to the Veteran's treatments and medications.  Such issues are deemed part of the appeal for service connection for bilateral lower extremity arthritis and left upper extremity arthritis adjudicated above.  However, service connection for these disabilities on a secondary basis has not been adjudicated by the RO.  Such is necessary prior to appellate consideration.   

Stomach Disability

Historically, the Veteran's claim was denied in February 1969 because there was no evidence of a current gastrointestinal tract disease.  The RO noted that the December 1968 VA examination was negative for such a disability.   

Additional VA records have been associated with the claims file since the August 2009 statement of the case (SOC).  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA records reflect that the Veteran had complaints of feeling bloated and having diarrhea (March 2010), and acute gastroentrointestinal (GI) distress with certain foods (May 2010).  In the present case, as the Veteran has not waived RO consideration of the 2010 evidence, the Board must remand the claim to the RO for such consideration, prior to the Board making a decision on whether new and material evidence has been received. 


Reopened claim - Sinus Disability 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a sinus disability may be granted on the merits, de novo.  The Board finds that prior to consideration of the reopened claim on the merits, de novo, VA has a duty to assist the Veteran.  As noted above, the clinical evidence reflects that the Veteran had a pre-existing sinus disability.  The December 1968 certificate of attending physician, Dr. W.C., reflects that the Veteran had respiratory problems since childhood.  He had episodes in 1964 and 1965, prior to active service, which were considered to be a continuation of his same condition.  The clinician noted that the Veteran "seems to be bothered with this at more infrequent intervals than in the past.  He was only seen on two occasions in 1964 for acute sinusitis, October 29 and October 29, when he received antibiotic therapy and the usual medications.  He was seen again on February 12, 1965 for a similar episode."  

VA clinical records reflect numerous complaints and diagnoses of sinusitis.  They also reflect that the Veteran was a smoker, that the Veteran lived with a cat despite being allergic to cat dander, and that the Veteran was allergic to ragweed and Bermuda grass (i.e. May 2009 VA clinical record).  

The February 2009 medical correspondence from Dr. A.D. reflects his opinion that the Veteran's sinusitis is at least as likely as not related to military service; however, no rationale whatsoever is provided.  

Based on the foregoing, in particular the opinion of Dr. A.D., the Board finds that a VA examination and opinion on the issue of etiology of the Veteran's sinus disability and aggravation of a pre-existing disability may be useful in adjudicating the Veteran's claim.  

Cyst in the maxillary sinus 

A January 2009 VA report reflects that results of CT scan of sinuses showed mild bilateral maxillary sinus disease with right maxillary sinus mucus retention cyst, mild ethmoid sinus mucosal thickening, and moderate leftward nasal septal deviation.  The Board finds that a VA examination and opinion as to the whether the Veteran's cyst is a separate disability, or a condition of sinusitis, would be helpful.  In this regard, the Board finds that the issue of entitlement to service connection for a cyst in the maxillary sinus is inextricably intertwined with the Veteran's claim for entitlement to service connection for a sinus disability.   

Upper respiratory Infections, other than a sinus disability

The Veteran's June 1965 report of medical history for entrance purposes reflects that he reported that he had had ear, nose or throat trouble, chronic or frequent colds, and sinusitis.  

His June 1965 report of medical examination prior to enlistment reflects pes planus of the 3rd degree, a partial nasal obstruction, and 2nd degree bronchitis- improving- with occasional P-2 profile.  The Veteran was given a physical profile of "2", which reflects that an individual possesses a physical defect that may require some activity limitations.  

The STRs reflect that in October 1965, the Veteran was treated for an upper respiratory infection.  In January 1966, he sought treatment for recurrent colds and bronchitis.  An April 1966 STR reflects that the Veteran had an upper respiratory viral infection.  A November 1966 STR reflects an upper respiratory infection.  

The Veteran's May 1967 report of medical history for separation purposes reflects that the Veteran reported chronic or frequent colds, ear, nose or throat trouble, and sinusitis.  The physician's summary and elaboration of all pertinent date reflects that the Veteran had frequent colds as a child. 

A December 1968 certificate of attending physician, Dr. W.C., reflects the following:

[The Veteran's] respiratory problems antedate 1964 by a considerable number of years.  He has been subject to respiratory infections since childhood.  He was admitted to St. Joseph's Hospital on October 19, 1967 for a complete workup at which time a bronchogram was done.  He was dismissed on October 26 with a final diagnosis of bronchorrea and acute bronchitis.  He was also seen at that time by a local ear, nose and throat specialist.  An autogenous vaccine was made at that time which he received for several months.  He has had episodes of acute sinusitis and respiratory infections to a lesser extent since that time.  The episodes in 1964 and 1965 for which you request information are only a continuation of the same condition.  [The Veteran] seems to be bothered with this at more infrequent intervals than in the past.  He was only seen on two occasions in 1964 for acute sinusitis, October 29 and October 29, when he received antibiotic therapy and the usual medications.  He was seen again on February 12, 1965 for a similar episode.  

January 2002 record from C. Family Medicine reflects an assessment of bronchitis.  The chief complaint was upper respiratory congestion and cough.  It was noted that he had also been sneezing excessively, had been around people who had upper respiratory infections, and his cough was chronic, his cigarette cough had changed.  

A February 2008 VA record reflects the Veteran had an assessment of upper respiratory infection/bronchitis.  

The clinical records of evidence reflect numerous complaints of sinusitis and rhinitis. 

In sum, the clinical evidence of record reflects that the Veteran had respiratory problems prior to service, in service, and post service.  The Board finds that a VA opinion as to whether the Veteran's pre-existing respiratory disability was chronically aggravated by active service may be useful in adjudicating the claim.  As the Board is remanding the Veteran's claim for entitlement to service connection for a sinus disability, the same clinician may be able to opine as to the issue of upper respiratory infections, other than a sinus disability.

Arthritis of the right upper extremity, to include the hand, but not to include the shoulder

A May 2007 VA medical record reflects that the Veteran reported a painful right thumb; he further reported that x-rays showed arthritis.  An October 2007 VA medical record reflects a diagnosis of degenerative joint disease of the hands; however, it does not reflect that an x-ray was taken to confirm the diagnosis.  The Board acknowledges that a Veteran is competent to report what he has been told; however, the Board is also mindful that a layman's account of what a physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The Board also notes that the Veteran's STRs include a March 1966 record which reflects that the Veteran had tenosynovitis of the right wrist and a July 1966 STR which reflects that the Veteran injured his thumb.  The July 1966 x-rays were negative for a wrist or thumb abnormality.  An August 1966 STR reflects that the Veteran complained of arthralgia of the right foot, and left shoulder and wrist, which upon questioning was "quite minor".  

As the first element for entitlement to service connection is competent evidence of a current disability, the Board finds that a VA examination, to include x-rays, to determine if the Veteran has arthritis of the upper extremity, other than the shoulder, would be useful in adjudicating the Veteran's claim.  

If a disability of the upper extremity, other than the shoulder, is diagnosed, a clinical opinion as to etiology would be beneficial to the Board.


Rating Degenerative Disc Disease (DDD) of the lumbar spine
Rating right lower extremity radiculopathy

The Veteran is service connected for multilevel DDD of the lumbar spine, and right lower extremity radiculopathy.  The claims file contains an April 2009 VA examination report.  The report reflects that the Veteran was treating his pain with Gabapentin, and over the counter Advil and Tylenol as needed.   

The claims file includes November 2009 and February 2010 VA clinical records.  The records reflect that the Veteran had lower back pain and was prescribed morphine.  He reported that he was having trouble with pain in the evening and sometimes starting mid-afternoon.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the clinical records indicate that the Veteran's medication was changed to include prescription morphine and that the Veteran indicated a worsening of pain, and because the VA examination is now approximately three years old, the Board finds that another VA examination to determine the extent of the Veteran's service-connected lumbar spine degenerative disc disease would be helpful to the Board in adjudicating the Veteran's claim. 

The Board finds that it would also be helpful for the VA examination report to provide an assessment of the Veteran's right lower extremity radiculopathy as due to the Veteran's DDD of the lumbar spine.  In this regard, it would be helpful for the examiner to distinguish, if possible, between the Veteran's symptoms related to his right lower radiculopathy and those, if any, related to his non-service connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination on the issues of entitlement to service connection for a sinus disability, a cyst of the maxillary sinus, and upper respiratory infections, other than a sinus disability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's pre-existing sinus and upper respiratory disabilities (as noted in the June 1965 report of medical history, June 1965 report of medical examination physician's summary and elaboration, and the December 1968 certificate of attending physician) were chronically aggravated by active service.  The examiner should also opine as to whether it is at least as likely as not that the cyst of the maxillary sinus is etiologically related to active service.  

Schedule the Veteran for a VA examination on the issue of entitlement to service connection for arthritis of the right upper extremity, to include the hand, but not to include the shoulder.  (1) The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has right upper extremity disability, to include the hand, but not the shoulder, causally related to military service, or proximately due to or chronically aggravated by a service-connected disability.  (2) The examiner is also requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has left upper extremity arthritis (not the shoulder), and/or bilateral lower extremity arthritis, proximately due to or chronically aggravated by a service-connected disability.  The entire claims file should be considered, to include the March 1966 STR which reflects that the Veteran had tenosynovitis of the right wrist, the July 1966 STR which reflects that the Veteran injured his thumb, and the July 1966 radiograph report which reflects that x-rays were negative for a wrist or thumb abnormality). 

Schedule the Veteran for a VA examination to determine the extent of his degenerative disc disease (DDD) of the lumbar spine and right lower extremity radiculopathy.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should distinguish, if possible, between the Veteran's symptoms related to his right lower radiculopathy and those, if any, related to his non-service connected diabetes.

The claims folder should be reviewed in conjunction with such examinations and the examination reports should indicate that such a review was performed.  All opinions expressed should be accompanied by complete rationales.  

2.  Thereafter, readjudicate the issues of entitlement to service connection for (a) a sinus disability, (b) a cyst of the maxillary sinus, (c) upper respiratory infection disability (other than a sinus disability), (d) arthritis of the right upper extremity, to include the hand, but not to include the shoulder, and entitlement to an increased initial evaluation for (a) DDD of the lumbar spine, and (b) right lower extremity radiculopathy.  Also readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability with consideration of the evidence received since the August 2009 SOC (e.g. March and May 2010 VA records which were not accompanied with a waiver of RO consideration).

If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

3.  After completion of any additional indicated development, adjudicate the issue of entitlement to service connection for left upper extremity arthritis as secondary to service-connected disability, and entitlement to service connection for bilateral lower extremity disability as secondary to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If a timely notice of disagreement is received, a statement of the case should be issued to the appellant and his representative.  Only if a timely substantive appeal is received should the issues be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


